Citation Nr: 0926001	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, other than posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for skin cancer, 
including as secondary to herbicide exposure.

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967, including service in Vietnam.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision by the RO in Houston, Texas 
that, in pertinent part, denied service connection for a 
psychiatric disorder and skin cancer, and which granted 
service connection for bilateral hearing loss, rated 
noncompensable.  A videoconference hearing was held before 
the undersigned acting Veterans Law Judge in April 2009.

The issues of entitlement to service connection for a 
psychiatric disorder and for a higher initial rating for 
bilateral hearing loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Finally, the Board notes that the Veteran has filed a claim 
for service connection for PTSD.  This issue is not in 
appellate status and is referred to the RO for appropriate 
action.  Documents on file suggest that the RO is already 
processing this claim. 



FINDINGS OF FACT

The evidence of record shows that the Veteran did not have 
skin cancer during service or within one year of his 
discharge from service, and skin cancer is not shown to be 
etiologically related to service as due to herbicide 
exposure.


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by active 
service, and its incurrence or aggravation during active 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The requirements apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 
(2009).

The RO provided notice to the Veteran in a February 2006 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate his 
claim for service connection.  The letter also advised as to 
what information and evidence must be submitted by the 
Veteran, and the types of evidence that will be obtained by 
VA.  Letters dated in April 2006 and September 2007 provided 
him with notice of the information and evidence needed to 
establish a disability rating and an effective date for his 
claimed disability.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and VA examination reports.  It is acknowledged that 
the April 2006 VA skin examination did not contain an opinion 
of etiology.  However, in this case there were no in-service 
complaints or treatment, and no post-service documentation of 
a skin disability until over 3 decades after discharge.  
Moreover, the Veteran has not contended continuity of skin 
symptomatology since service and in fact expressly states 
that his skin problems did not begin until 15 years ago, well 
after separation from active duty.  For these reasons, an 
opinion is not found to be necessary here.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Additionally, a Veteran who had active service in the 
Republic of Vietnam from January 9, 1962, to May 7, 1975, 
will be presumed to have been exposed to an herbicide agent 
during that service.  When such a Veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).

In accordance with section 3 of the Agent Orange Act of 1991, 
Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into 
an agreement with the National Academy of Sciences (NAS) to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure.  Congress mandated that NAS determine, to the 
extent possible:  (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, taking into account the strength of the scientific 
evidence and the appropriateness of the methods used to 
detect the association; (2) the increased risk of disease 
among individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease. 

Moreover, as required by the statute and agreement, the NAS 
submits a report to the Secretary every two years regarding 
the results of their review and summarization of the medical 
literature.  Based on the results of that review, the 
Secretary then determines, based on sound medical and 
scientific evidence, whether a positive association exists 
between exposure to Agent Orange and a disease.  A positive 
association will be found to exist if the credible evidence 
for the association is equal to or outweighs the credible 
evidence against the association.  The Secretary then 
publishes regulations establishing presumptive service 
connection for that disease. If the Secretary determines that 
a presumption of service connection is not warranted, he 
publishes a notice of that determination, including an 
explanation of the scientific basis for that determination.  
The Secretary's determination must be based on consideration 
of the NAS reports and all other sound medical and scientific 
information and analysis available to the Secretary.  See 
Diseases Not Associated With Exposure to Certain Herbicide 
Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  
VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 68 Fed. Reg. 
27,630 (May 20, 2003); see also Health Outcomes Not 
Associated With Exposure to Certain Herbicide Agents, 72 FR 
32395-01 (June 12, 2007).  The United States Court of Appeals 
for the Federal Circuit has held, however, that a claimant is 
not precluded from establishing service connection with proof 
of actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran served on active duty from November 1965 to 
August 1967, to include service in country in Vietnam.  He is 
therefore presumed to have been exposed to herbicides.  
However, the Veteran has been diagnosed with basal cell 
carcinoma, which is not among the diseases specified in 38 
U.S.C.A. § 1116(a).  In addition, the Secretary has not 
determined, on the basis of sound medical and scientific 
evidence, that a positive association exists between exposure 
to an herbicide agent, and the occurrence of basal cell 
carcinoma.  See 38 C.F.R. § 3.309(e).  The Secretary of the 
VA "has found that the credible evidence against an 
association between herbicide exposure and skin cancer 
outweighs the credible evidence for such an association, and 
he has determined that a positive association does not 
exist."  Notice, supra, 67 Fed. Reg. at 42607.  Therefore, 
service connection is not warranted for the Veteran's claimed 
skin cancer on a presumptive basis as a result of herbicide 
exposure.

The Veteran's service treatment records are negative for 
complaints or treatment of a skin disorder.  On separation 
examination in August 1967, the Veteran's skin was listed as 
normal. 

Service treatment records are negative for skin cancer or any 
chronic skin disorder.  There is no medical evidence 
suggesting the presence of skin cancer or any skin disorder 
until many years following service.

Private medical records reflect that in June 2002, the 
Veteran was treated for a basal cell carcinoma on the left 
side of his nose.

At an April 2006 VA skin examination, the Veteran reported 
that he had basal cell carcinoma of the right arm in 1999, 
and basal cell carcinoma of the forehead and nose in 2002, 
treatment for which had been completed.  The examiner noted 
that the Veteran's skin disease involved areas that are 
exposed to the sun, including the face.  He had not received 
any treatment for this condition for the past year.

At his April 2009 Board hearing, the Veteran testified that 
he was first diagnosed with skin cancer about 15 years ago.

The Veteran has submitted no other evidence concerning his 
treatment for skin cancer, or any information regarding a 
relationship between skin cancer and herbicide exposure, 
despite the request to do so in the February 2006 letter.  As 
such, there is no medical opinion in the record which 
suggests a link between the Veteran's cancer and military 
service, to include herbicide exposure therein.  

Although the Veteran contends that his skin cancer is related 
to herbicide exposure in service, the resolution of issues 
which involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, skin cancer is a complex 
disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is 
therefore not susceptible of lay opinions on etiology. 

Moreover, the Board finds that the length of time between the 
Veteran's separation from active duty in 1967 and first being 
diagnosed with skin cancer over 30 years later is persuasive 
evidence against continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).

In sum, the Board concludes that the preponderance of the 
evidence is against the claim because the medical evidence 
shows that the Veteran's skin cancer was initially diagnosed 
about 30 years after his discharge from service, there is no 
medical evidence suggesting that the carcinoma was present 
within one year of the Veteran's discharge from service, and 
there is no competent evidence suggesting a nexus between the 
skin cancer and his military service, to include exposure to 
herbicides therein.  Thus, service connection for skin cancer 
is denied.

ORDER

Service connection for skin cancer is denied.


REMAND

With respect to the claims for service connection for a 
psychiatric disorder other than PTSD, and for a higher 
initial rating for service-connected bilateral hearing loss, 
although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  

Regarding the claim for service connection for a psychiatric 
disorder, the Board notes that additional pertinent evidence 
pertaining to treatment for a psychiatric disorder was 
obtained in January 2009, and a VA psychiatric examination 
was performed in January 2009.  This evidence was obtained 
after the last supplemental statement of the case in December 
2008, and before the appeal was certified to the Board, in 
April 2009.  It does not appear that such evidence has been 
reviewed in connection with the claim for service connection 
for a psychiatric disorder, and such must be done prior to 
appellate review.  38 C.F.R. § 19.31(b)(1).

With respect to the claim for a higher initial rating for 
service-connected bilateral hearing loss, the Board notes 
that at his April 2009 Board hearing, the Veteran reported 
that he had recently received VA treatment for hearing loss, 
including hearing aids.  Records of such treatment are not on 
file and must be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file any pertinent medical 
records adequately identified by the 
Veteran, including any VA medical 
records pertaining to treatment for a 
psychiatric disorder or hearing loss 
dating since January 2006, that are not 
already on file.  

2.  Thereafter, the claims should be 
readjudicated.  If the benefits sought 
on appeal remain denied, the Veteran 
and his representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


